Citation Nr: 1226415	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a chronic lung disability other than sarcoidosis.

2. Entitlement to an initial evaluation in excess of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from September 1977 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural History

The Board denied the Veteran's claim of service connection for sarcoidosis in an April 2011 decision.  The Veteran then appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court) which, in February 2012, issued an order granting a Joint Motion for Partial Remand (Joint Motion).  In the Joint Motion, the parties agreed that the April 2011 Board decision improperly limited the scope of its analysis to sarcoidosis, and determined a partial vacatur and remand was necessary to discuss other potential diagnoses.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The parties also agreed the appellant abandoned his appeal of that portion of the Board's decision which denied service connection for sarcoidosis.  As such, the issue on appeal has been modified as reflected above.

The Veteran submitted a July 2012 statement from his private physician addressing whether sarcoidosis may have been present during active service.  As noted above, the issue of service connection for sarcoidosis was denied by the April 2011 decision, which is now final.  See 38 C.F.R. § 20.1100 (2011).  As such, the issue of whether new and material evidence has been submitted sufficient to reopen a claim of service connection for sarcoidosis is REFERRED to the RO for adjudication in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a lung disorder as directly related to active service, to include in-service treatment for a persistent cough.  The Veteran was provided a VA examination in December 2008, at which a diagnosis of mild bronchiectasis was rendered.  However, no etiological opinion was offered regarding bronchiectasis, or any other lung disability other than sarcoidosis, either in the December 2008 VA examination report or any subsequent addendum.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether any current lung disability other than sarcoidosis is etiologically related to his active service.

In a July 2011 rating decision, the RO effectuated an April 2011 Board decision that granted service connection for low back strain.  The Veteran then submitted a timely Notice of Disagreement (NOD) with respect to the initial 20 percent evaluation assigned.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to an initial evaluation in excess of 20 percent for low back strain.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any chronic lung disability other than sarcoidosis.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of all chronic lung disability.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any chronic lung disorder other than sarcoidosis is etiologically related to the Veteran's active military service?  The examiner should specifically comment on in-service treatment for persistent cough and the Veteran's assertion of continuity of symptomatology.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


